Citation Nr: 1220230	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  05-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of a shrapnel wound, right foot.

2.  Entitlement to service connection for a respiratory disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran had active military service from September 1985 to March 1990, from November 1990 to June 1991, and from March 2003 to April 2004.  He received the Purple Heart Medal for injuries sustained in combat. 

This appeal to the Board of Veterans' Appeals (Board) is from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi - which, in relevant part, denied his claims for service connection for a chronic low back condition and dyspnea.  The Board remanded the issues on appeal in November 2008, at which time it denied an evaluation in excess of 10 percent for residual shrapnel wound scars.  It is further noted that the Veteran's claim for entitlement to service connection for residuals of a right shoulder injury was granted by the RO in November 2009.

The Board further notes that, although the prior Board decision listed an undiagnosed illness as a claimed theory of entitlement for dyspnea, a statement from the Veteran authored December 15, 2009, noted that he was not claiming entitlement to this issue pursuant to Gulf War protocol.  In July 2011, the Board requested an opinion from a specialist with the Veterans Health Administration (VHA).  Although an opinion was received in February 2012, the Veteran's representative responded by claiming an additional theory of entitlement, that of entitlement to service connection for dyspnea secondary to the Veteran's service-connected PTSD.

In an April 2011 Informal Hearing Presentation, the Veteran's representative presented an additional theory of entitlement as to the other issue on appeal, stating that the Veteran's chronic low back disorder was secondary to an altered gait from his service-connected shrapnel wound, right foot.  As such, each issue has been re-characterized to reflect the Veteran's continued clarification of his entitlement theories.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of entitlement to service connection for a back disorder and dyspnea must be remanded for further development.

The Board notes that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).


As noted in the prior remand, the Veteran was afforded a VA medical examination for respiratory diseases in December 2004, at which time the diagnosis was dyspnea, "unexplained etiology."  The examiner indicated that the Veteran had normal pulmonary function, as his chest X-ray was normal and his pulmonary function testing (spirometry) was within normal limits, as was his DSP.  

Following a July 2011 Board request, a VHA opinion was received in February 2012.  Ultimately, following an exhaustive recitation of the evidence of record, the examiner concluded that the Veteran's dyspnea was the result of reactive airways disease and prior granulomatous disease, as opposed to exposure to oil smoke during his period of active duty.  However, the specialist was unable to address the Veteran's alternative theory of entitlement, that his dyspnea is related to his service-connected PTSD, as that theory was raised after the VHA opinion was received.

With regard to the Veteran's claim for entitlement to service connection for a low back disorder, a January 2009 VA examination report noted degenerative changes of the lumbar spine.  The examiner opined that these changes were not likely related to, or aggravated by, military service.  Instead, degenerative changes were attributed to the process of aging.  However, the Board notes that the examiner did not address the Veteran's secondary service connection claim, which linked his back pain to his service-connected right foot, because once again this theory was not raised prior to the examination. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Taking into account the Veteran's new theories of entitlement for each claim, his claims for service connection should be remanded for additional VA examinations so as to determine whether any current, claimed diagnosis is etiologically-related to a currently-service-connected disability.  

The Board further notes that the Veteran is in receipt of VA outpatient treatment for various disorders.  However, the most recent outpatient treatment record contained in his claims file is dated March 8, 2007.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand all current VA rerecords dated from March 8, 2007, to the present should be obtained to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Finally, as the Veteran has now claimed entitlement to secondary service connection for each claim on appeal, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  The Veteran should be provided secondary service connection VCAA notice, as this has not been provided to date.  Because VCAA notification letters have only addressed direct service connection, additional notice as to the criteria necessary to establish entitlement to service connection on a secondary basis should be sent to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA secondary service connection notice for each claim.

2.  The RO/AMC shall associate with the Veteran's claims folder any VA treatment records dated from March 8, 2007 (the date following the Veteran's most recent VA treatment records in the claims folder) through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

3.  Following adequate notice, as well as the procurement of the VA records noted in the first two paragraphs, the RO/AMC shall schedule a VA orthopedic examination to assess the severity and etiology of the Veteran's claimed low back disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, as well as prior VA examinations of record.   In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A.  Whether it is at least as likely as not that any current low back disorder is etiologically-related to the Veteran's period of active duty service.

B.  Whether it is at least likely as not that any current low back disorder was caused or aggravated by a service-connected disorder, to include residuals of a shrapnel wound, right foot.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.




Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a clear rationale and basis for all opinions expressed.  If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

4.  Following adequate notice, as well as the procurement of the VA records noted in the first two paragraphs, the RO/AMC shall schedule a VA pulmonary examination to assess the severity and etiology of the Veteran's claimed respiratory disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, as well as prior VA examinations of record, to include the February 2012 VHA opinion.   In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A.  Whether it is at least as likely as not that any current pulmonary disorder is etiologically-related to the Veteran's period of active duty service.

B.  Whether it is at least likely as not that any current pulmonary disorder was caused or aggravated by a service-connected disorder, to include PTSD.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a clear rationale and basis for all opinions expressed.  If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


